                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
                                     )
UNITED STATES OF AMERICA             )
                                     )
            v.                       )
                                     ) Criminal Action No. 19-10124-DJC
WAAD ALZEREI                         )
                                     )
____________________________________ )

                                MEMORANDUM AND ORDER

CASPER, J.                                                                             June 27, 2019

I.     Introduction

       Defendant Waad Alzerei (“Alzerei”) has moved for release from custody or, alternatively,

dismissal of the indictment against him with prejudice. D. 25. Having considered the parties’

filings and heard oral argument from counsel, and for the reasons stated below, the Court DENIES

the motion.

II.    Factual Background and Procedural History

       Alzerei is a nineteen-year-old stateless national of the Palestinian Authority from Gaza.

D. 19 ¶ 1; D. 25 at 1. On or about April 2016, Alzerei applied for a United States tourist visa.

D. 19 ¶ 2. Among other things, Alzerei stated on his visa application that he had never “committed,

ordered, incited, assisted, or otherwise participated in extrajudicial killings, political killings, or

other acts of violence.” Id. In connection with his visa application, officials from the United States

Department of State interviewed Alzerei on or about October 19, 2016. D. 19 ¶ 3. Alzerei, who

had his right leg amputated above the knee in 2015, was questioned about his leg injury. Id.

Alzerei explained that he had been shot in the leg by a stray bullet from the Israeli Defense Forces

while picking olives in an agricultural field near the border of Gaza and Israel. Id. The State

                                                  1
Department approved Alzerei’s application and issued him a B-1/B-2 tourist visa on or about

November 2, 2016. Id. The visa was valid through October 31, 2019. Id. In 2017, using the visa,

Alzerei traveled to the United States for about six months and was fitted for and provided with a

prosthetic leg. D. 19 ¶ 4.

       On or about February 27, 2019, Alzerei arrived at Logan Airport in Boston on a flight from

Egypt and was interviewed by two officers from United States Customs and Border Protection

(“CBP”) to determine if he met the admissibility requirements to enter the United States. D. 19

¶ 5. Alzerei explained that he was a Palestinian citizen, presented them with his visa and told them

he was traveling to the United States for treatment for his leg. Id. During the interview, which

was conducted with an Arabic interpreter, Alzerei told the officers that he had not been involved

in any type of riot, rally or demonstration when he was shot, nor had he ever been involved in any

such demonstration. D. 19 ¶¶ 5-6.

       After the initial interview at the airport, the officers conducted a search of Alzerei’s mobile

phone. D. 19 ¶ 7. During the search, the officers found numerous photographs, images and videos

suggesting Alzerei’s affiliation with the Popular Front for the Liberation of Palestine (“PLFP”)

and Hamas, both of which have been designated as foreign terrorist organizations by the United

States. Id. The officers found photographs taken on the same day Alzerei was shot in the leg that

appeared to depict Alzerei throwing rocks at the Israeli Defense Forces. D. 19 ¶ 8.

       In a second interview, Alzerei gave a sworn statement from Alzerei to the CBP officers.

D. 19 ¶ 9. One of the officers was a fluent Arabic speaker who translated and typed Alzerei’s

answers. Id. Alzerei admitted that the photographs depicted him shortly before he was shot rioting

and slinging rocks at Israeli troops near the border. D. 19 ¶ 10. Alzerei stated that he lied to the




                                                 2
State Department about the circumstances that led to his injured leg because he did not want to be

arrested by the Israelis and because he knew he could not otherwise obtain a visa. Id.

        Determining that Alzerei’s visa had been procured unlawfully, CBP denied Alzerei entry

to the United States, deemed him inadmissible and issued a final order of removal. D. 31 at 4.

Alzerei then sought asylum and was detained by United States Immigration and Customs

Enforcement (“ICE”) pending a “credible fear” interview. Id. While the asylum claim was

pending, the United States Attorney for this district filed a criminal complaint against him,

charging Alzerei with visa fraud in violation of 18 U.S.C. § 1546(a) and making false statements

in violation of 18 U.S.C § 1001(a)(2) (Count 2). D. 1. Alzerei then withdrew his asylum claim

and was transferred to the custody of the United States Marshals Service (“USMS”). D. 31 at 4.

        At Alzerei’s initial appearance, the government moved for detention on the sole ground

that Alzerei was a flight risk. D. 5; D. 27 at 4. After the matter was scheduled for a detention

hearing on April 5, 2019, D. 9, Alzerei filed a motion for release, D. 11, which the government

opposed, D. 14. The Court (Kelley, M.J.) held the detention hearing over the course of two days

on April 5 and 8, 2019. D. 13, 16, 27-28. At the conclusion of the hearing, on April 8, 2019, the

Court ordered Alzerei’s pretrial release subject to conditions including, but not limited to that he

surrender his passport, not obtain a passport, report to Pretrial Services as required and have his

travel restricted to Massachusetts and maintain his current residence. D. 17. Because he remained

subject to a removal order at the time of Judge Kelley’s order of release, Alzerei was then

transferred from USMS custody to ICE custody pending his removal from the United States. D.

25 at 2; D. 31 at 4.

        Shortly thereafter, on April 16, 2019, a grand jury indicted Alzerei for visa fraud and

making false statements. D. 19. Two days later, Alzerei filed for asylum in the United States,



                                                 3
which paused ICE’s efforts to remove him. D. 31 at 4. Alzerei still remains in ICE custody

pending the full adjudication of his asylum claim. (At the motion hearing on June 4, 2019, counsel

informed the Court that his asylum petition has been denied, but his appeal of that denial remains

pending). If his asylum claim is denied or withdrawn, the government has informed the Court that

ICE will renew its efforts to remove Alzerei from the United States. D. 25 at 3; D. 31 at 5.

        Alzerei has now moved for release from custody or, alternatively, dismissal of the

indictment. D. 25. The Court has considered the parties’ filings (including the parties’ post-

hearing filings, D. 36-37)1 and heard counsel on the motion.

III.    Discussion

        A.       The Bail Reform Act and the Immigration and Naturalization Act

        At base, Alzerei contends that, having been charged with federal crimes and having been

granted pretrial release after a detention hearing under the Bail Reform Act, 18 U.S.C. §§ 3141, et

seq. (“BRA”), the government should be precluded from detaining him in ICE custody under the

Immigration and Naturalization Act (“INA”) while such criminal charges are pending against him.

As Alzerei contends, “the government cannot have it both ways. It must choose: go forward with

prosecution and release Mr. Alzerei under the BRA, or, alternatively, relinquish him to the

immigration process and forego prosecution.” D. 25 at 1. The different statutory frameworks that

apply (and the more persuasive caselaw interpreting the intersection of same) do not, however,

compel such a choice.

        The upshot of the two Circuit decisions on this specific issue, United States v. Veloz-

Alonso, 910 F.3d 266 (6th Cir. 2018) and United States v. Vasquez-Benitez, 919 F.3d 546 (D.C.



1
 The Court DENIES the government’s motion to strike Alzerei’s post-hearing filing, D. 36, and has considered the
substance of both filings, D. 36 and D. 37, in the resolution of the pending motion for release or, alternatively,
dismissal.

                                                         4
2019), is that “ICE’s authority to facilitate an illegal alien’s removal from the country does not

disappear merely because the U.S. Marshal cannot detain him under the BRA pending his criminal

trial.” Vasquez-Benitez, 919 F.3d at 553. This is true not because of a “tension” between the

release provisions of the BRA and ICE’s authority to detain aliens under the INA, D. 25 at 1, but

because the BRA and INA serve different purposes, which sometimes, as is the case here, overlap.

        The BRA commits the decision of pretrial detention or release to the Court, upon the

motion of the government, such that “[t]he judicial officer shall order the pretrial release of the

person on personal recognizance, or upon execution of an unsecured bond . . . unless the judicial

officer determines that such release will not reasonably assure the appearance of the person as

required or will endanger the safety of any other person or the community.” 18 U.S.C. § 3142(b).

That Section 3142(d) of the BRA provides that if ICE does not take custody of a removable alien

during an arrestee’s temporary detention period, a defendant “shall be treated in accordance with

the other provisions of this section, notwithstanding the applicability of other provisions of law

governing release pending trial or deportation or exclusion proceedings,” 18 U.S.C. § 3142(d),

does not mean that ICE’s authority to act as to removal is severed, particularly where, unlike in

this case, there must be a judicial determination that the defendant “may flee or pose a danger to

any other person or the community” for this provision to be triggered. Id. § 3142(d)(2). That is,

“nothing in the BRA prevents other government agencies [here, ICE] . . . from acting pursuant to

their lawful duties.” Veloz-Alonso, 910 F.3d at 269.2 Here, where a final order of removal for

Alzerei has issued, ICE must facilitate his removal from the United States (if his pending asylum

petition is not resolved in his favor), under clear statutory authority (that the defense does not



2
  Although Veloz-Alonso, 910 F.3d 266, involved a defendant awaiting sentencing, this Court does not find its
reasoning any less persuasive. Moreover, Vasquez-Benitez, 919 F.3d 546, relied upon Veloz-Alonso, and the D.C.
Circuit case involved a defendant’s pretrial custody as this case does.

                                                       5
contest the agency has under the INA). 8 U.S.C. § 1231(a)(1)(A). This authority is not in conflict

with the “permissive release” that is allowed under the BRA. Veloz-Alonso, 910 F.3d at 269.

Moreover, this reading is consistent with the principal that “when two statutes are capable of co-

existence, . . . [the court], absent a clearly expressed congressional intention to the contrary, [must]

regard each as effective.” Vasquez-Benitez, 919 F.3d at 553 (quoting Morton v. Mancari, 417

U.S. 535, 551 (1974)).

        To be sure, at least in this Court’s experience, the effective shift of Alzerei’s custody from

ICE custody (upon his detention upon the issuance of an order of removal) to USMS custody (upon

the filing of the criminal complaint) and then back to ICE custody (after the Court’s order of

release), while awaiting trial on criminal charges, is unusual. Although the Court agrees with the

Circuits cited above that there is no irreconcilable conflict between the BRA and INA as some

district courts have found, see, e.g., United States v. Trujillo-Alvarez, 900 F. Supp. 2d 1167, 1179

(D. Or. 2012); United States v. Galitsa, 17-cr-00324, at 7-8 (S.D.N.Y. July 28, 2016), this Court

does agree with those district courts that “ICE may not use its detention authority in order to hold

an alien for criminal proceedings.” Galitsa, at 6. The government appears to acknowledge same,

both in its opposition, D. 31 at 9, and at the motion hearing, agreeing that, if Alzerei’s asylum

petition is resolved against him, ICE will move forward with its efforts to remove him, id.,

regardless of whether the criminal charges against him have been resolved. Draft transcript, 6/4/19

hearing. That is, it is perhaps an unusual situation where the U.S. Attorney’s Office, having

indicted a defendant, runs the risk that he will be removed by ICE before the conclusion of their

prosecution. Such scenario, however, is not barred by the BRA or any intersection with the INA.

        Having found no basis to release Alzerei and concluding that the government’s choice to

proceed with prosecution even as Alzerei may be removed by ICE from the United States before



                                                   6
the disposition of that prosecution, the Court also finds no basis for dismissal of the indictment,

the alternative relief sought here.

IV.    Conclusion

       For the foregoing reasons, the Court DENIES Alzerei’s motion for release from custody

or, alternatively, for dismissal of the indictment, D. 25.

       So Ordered.

                                                       /s/ Denise J. Casper
                                                       U.S. District Judge




                                                  7
